          Case 1:19-cr-00725-JPO Document 82 Filed 01/28/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       January 23, 2020


By E-mail

The Honorable J. Paul Oetken
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Parnas, et al., 19 Cr. 725 (JPO)

Dear Judge Oetken:

       The Government respectfully writes in response to defendant Lev Parnas’s request to
modify the November 13, 2019, Protective Order to permit him to disclose to the U.S. House
Permanent Select Committee on Intelligence (“HPSCI”) certain discovery materials that were not
obtained by the Government from Parnas. For the reasons set forth below, the current application
should be denied.

         The Government does not object—and has not objected—to modifying the Protective
Order to permit Parnas to produce his own materials that are responsive to a Congressional
subpoena, just as the Government would not object to any other defendant producing his own
materials in response to a Congressional subpoena. But Parnas’s present request is different: he
seeks to produce records that were in the possession of a third party, Apple, Inc., that the
Government obtained through a search warrant, and which Parnas received only through discovery
in this case. Specifically, Parnas seeks to produce reports created by the FBI using data associated
with Parnas’s iCloud accounts, which was produced by Apple in response to search warrants.
Those materials have been produced in their entirety to Parnas.

        The materials at issue include records that, as far as the Government knows, were never in
Parnas’s possession. For instance, the data produced by Apple includes deleted records (which
may only exist because of the Government’s preservation requests), account usage records, and
other information to which a subscriber would not necessarily have access. The form of the report,
which was created by the FBI, was also never in Parnas’s possession. Moreover, even though the
discovery in question was derived from data that was associated with the defendant’s iCloud
account, its public disclosure still has the potential to implicate the privacy and privilege interests
of third parties and co-defendants.
          Case 1:19-cr-00725-JPO Document 82 Filed 01/28/20 Page 2 of 2
January 23, 2020
Page 2

        Additionally, to the extent Parnas seeks to produce his own texts, emails, photographs or
other materials, he should have access to the content stored on his iCloud account through other
means: he can simply download his own iCloud account and produce it to HPSCI (and in fact, it
appears he has already done so). Apple provides instructions for restoring an iCloud backup to an
Apple device (see, e.g., https://support.apple.com/en-us/HT204184) or accessing iCloud data that
is saved in the cloud (see, e.g., https://support.apple.com/en-us/HT203052). Indeed, Parnas’s
counsel has represented to the Government, and has stated publicly on MSNBC, that he has already
downloaded materials from Parnas’s iCloud in connection with his document productions to
HPSCI. It is unclear why Parnas cannot simply download his own iCloud account, assuming he
has not done so already.

        To the extent that Parnas has deleted materials from his iCloud account, the Government
is willing to work with counsel to ensure that Parnas can produce his own materials that are
responsive to the Congressional request to HPSCI. To that end, the Government respectfully
submits that Parnas’s counsel should identify for the Government any specific chats, emails,
photographs, or other content Parnas is unable to access from his iCloud currently, but which exist
within the discovery that has been produced to him and in his view are responsive to the
Congressional subpoena. Requiring Parnas to specifically identify these materials would also
permit his co-defendants to raise any concerns with respect to their privilege or privacy interests
prior to the materials’ release. Provided the materials are his own and his co-defendants do not
object, the Government would expect to not object to a request to modify the Protective Order to
authorize him to disclose such material.

       Accordingly, for the foregoing reasons, Parnas’s application should be denied.


                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney for the
                                                     Southern District of New York

                                                 By: _____/s/_______________________
                                                     Rebekah Donaleski
                                                     Nicolas Roos
                                                     Douglas Zolkind
                                                     Assistant United States Attorneys
                                                     (212) 637-2423/2421/2418

cc: Defense Counsel (by email)
